Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, fig. 3, claims 1-12 and 14-18 in the reply filed on 3/26/21 is acknowledged.
Claims 1 and 11 are allowable. The restriction requirement between species A and B, as set forth in the Office action mailed on 1/27/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/27/21 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 11, lines 10-11, replace “the second substrate” with –a second substrate--.
In claim 12, line 3, replace “a second substrate” with –the second substrate--.

Remarks
The examiner’s amendment above addresses a 35 U.S.C. 112 antecedent basis issue.  Should the Applicant require a different amendment to the claim(s) above, the examiner is amenable to amendments filed under 37 CFR 1.312.

REASONS FOR ALLOWANCE
Claims 1-12 and 14-18 are allowed.
	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited device/process:
	In claim 1, “the sub-pixel structure is provided on a top surface of the boss…the display substrate further comprises a secondary sub-pixel structure provided on at least one of the plurality of lateral surfaces”;
	In claim 11, “forming a sub-pixel structure on a top surface of the protruding portion; and forming a secondary sub-pixel structure on at least one of a plurality of lateral surfaces of the protruding portion, which intersect with the top surface”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 June 2021